Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the amendment filed 3/18/2021 in which Claims 1-4, 6-16, 18 are pending and Claims 5 and 17 canceled.
Response to Arguments
2.	Applicant’s arguments, see pages 9-15, filed 3/18/2021, with respect to Claims 1 have been fully considered and are persuasive.  The claim interpretation of 1, 3, 4-13, 15-16 has been withdrawn. 
3.	Applicant’s arguments, see pages 11-14, filed 3/18/2021, with respect to the rejection(s) of claim(s) 1, 9, 13, 18 under Dunn have been fully considered and are persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of Files and Trim.
4.	Applicant further argues that Dunn and Yong fail to disclose receive, via a user input with respect to the displayed image with the adjusted first image-quality value, a setting value to further adjust the first image-quality value of the displayed image, and control the communication circuit to transmit the setting value to the second display apparatus, a second image-quality value of the second display apparatus being controlled according to the setting value. Examiner disagrees and points to Yong’s teaching that communication terminal 250 transmits image quality-related data to another external display device...according to a control signal from the controller 260 [receive user input with respect to a displayed image]; control unit 260 controls to 
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1, 9, 11, 12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0151131 to Files et al (“Files”) in further view of Korean Patent Publication 20110051946 to Yong (relied upon English Translation).
As to Claim 1, Files teaches a first display apparatus, comprising: a display configured to display an image (the computing device 102 may include at least a first display device 110 and a second display device 112; The display devices 110, 112 may be used for displaying information and images to users, see ¶ 0029, 0086; Fig. 1);
a hardware processor configured to: obtain a first ambient light value of a first ambient light of the first display apparatus, receive a second ambient light value of a second ambient light of the second display apparatus (The computing device 102 may include a first set (e.g., one or more) of ambient light sensors (ALS) 128 to measure ambient light associated with the first display device 110 and a second set of ALS 130 to measure ambient light associated with the second display device 112; The embedded controller 114 [hardware processor] may read first ALS data 132 that measures an amount of ambient light associated with the first display device 110 and may read second ALS data 134 that measures an amount of ambient light associated with the second display device 112, see ¶ 0033; Fig. 1), and 
Files does not expressly disclose adjust a first image-quality value of the displayed image based on a difference between the first ambient light value and the second ambient light value, by applying the difference to a preset function or a preset algorithm based on a relationship between an image-quality value and an ambient light value, and control the display to display the image with the adjusted first image-quality value.
However, Files teaches Master_to_slave_ratio=(50.times.(100-60))/(50.times.(100-40))=200- 0/3000=0.67 indicates that the first (e.g., master) display device 110 appears less bright than the second display device 112 because the first display 110 is receiving more ambient light than the second display 112 [difference between the first ambient light value and the second ambient light value]. The embedded controller 114 may first adjust the first a difference between the first ambient light value and the second ambient light value, by applying the difference to a preset function or a preset algorithm based on a relationship between an image-quality value and an ambient light value, and control the display to display the image with the adjusted first image-quality value.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Files to incorporate adjust a first image-quality value of the displayed image based on a difference between the first ambient light value and the second ambient light value, by applying the difference to a preset function or a preset algorithm based on a relationship between an image-quality value and an ambient light value, and control the display to display the image with the adjusted first image-quality value. The suggestion/motivation would have been in order to adjust the brightness (e.g., perceived brightness) of the second display to closely match (e.g., approximate) 
Files fails to disclose a communication circuit configured to communicate with a second display apparatus; receive a second light value of the second display apparatus through the communication circuit; and receive, via a user input with respect to the displayed image with the adjusted first image-quality value, a setting value to further adjust the first image-quality value of the displayed image, and control the communication circuit to transmit the setting value to the second display apparatus, a second image-quality value of the second display apparatus being controlled according to the setting value. 
Yong teaches that communication terminal 250 transmits image quality-related data to another external display device...according to a control signal from the controller 260 [receive user input with respect to a displayed image]; control unit 260 controls to transmit image quality-related data of the corresponding display device to another external display device connected to it…image quality-related data includes an average picture level (APL) value [image-quality value], and also includes image quality setting data [setting value to further adjust the image-quality value] such as contrast, brightness and sharpness (see pg. 4, lines 158-164; pg. 5, lines 165-174), further, any one display device may be set as the reference display device, and the APL values of all display devices may be unified by the APL value calculated by the reference display device…when the first display device 200a is set as the reference display device, the first display device 200a maintains the calculated APL value, and the 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Files with Yong to teach a communication circuit configured to communicate with a second display apparatus; receive a second light value of the second display apparatus through the communication circuit; and receive, via a user input with respect to the displayed image with the adjusted first image-quality value, a setting value to further adjust the first image-quality value of the displayed image, and control the communication circuit to transmit the setting value to the second display apparatus, a second image-quality value of the second display apparatus being controlled according to the setting value. The suggestion/motivation would have been in order to share image quality related data in a multi-vision system (see pg. 1, lines 15-16).
wherein the hardware processor is further configured to selectively perform adjustment of the first image-quality value based on whether the difference between the first ambient light value of the first ambient light and the received second ambient light value of the second ambient light is greater than a threshold. 
However, Files teaches Master_to_slave_ratio=(50.times.(100-60))/(50.times.(100-40))=200- 0/3000=0.67 indicates that the first (e.g., master) display device 110 appears less bright than the second display device 112 because the first display 110 is receiving more ambient light than the second display 112 [difference between the first ambient light value and the second ambient light value]. The embedded controller 114 may first adjust the first display device 110 to account for the ambient light (e.g., the first ALS data 132). For example, the embedded controller 114 may use a formula to increase the first current 136 to achieve a target brightness of the first display device 110 based on the ambient light (the first ALS data 132)…Assume the embedded controller 114 increases the first current 136 from 50 to 70 to compensate for the higher ambient light: Master_to_slave_ratio=(70.times.(100-60))/(50.times.(100-40))=2800/3000=- 0.93 [preset algorithm]. The embedded controller 114 may adjust the second PWM 150 until the brightness of the backlight LEDs 118, under the corresponding ambient light (e.g. as measured by the second ALS data 134), is within a threshold of the brightness of the backlight LEDs 116, under the corresponding ambient light (e.g. as measured by the first ALS data 132)…the 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Files to incorporate wherein 
As to Claim 11, depending from Claim 1, Files does not expressly teach wherein the hardware processor is further configured to: adjust a third image-quality value of a second image displayed on the display, the adjusted third image-quality value of the second image and a third ambient light value of the first ambient light of the first display apparatus detected while displaying the second image.
However, Files teaches the computing device 102 may include a first set (e.g., one or more) of ambient light sensors (ALS) 128 to measure ambient light associated with the first display device 110 and a second set of ALS 130 to measure ambient light associated with the second display device 112; The embedded controller 114 [hardware processor] may read first ALS data 132 that measures an amount of ambient light associated with the first display device 110 and may read second ALS data 134 that measures an amount of ambient light associated with the second display device 112 (see ¶ 0033; Fig. 1). Further, Files teaches Master_to_slave_ratio=(50.times.(100-60))/(50.times.(100-40))=200- 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Files to incorporate wherein the hardware processor is further configured to: adjust a third image-quality value of a second image displayed on the display, the adjusted third image-quality value of the second image and a third ambient light value of the first ambient light of the first display apparatus detected while displaying the second image. The suggestion/motivation would have been in order to adjust the brightness (e.g., perceived brightness) of the second display to closely match (e.g., approximate) the brightness of the first display to provide the user with a positive user experience when using the multiple display computing device (see ¶ 0021).
communication circuit.
Yong teaches communication terminal 250 transmits image quality-related data to another external display device or receives image quality-related data transmitted from another external display device according to a control signal from the controller 260 (see pg. 4, lines 160-163) and first display device 200a is connected to the second, third and fourth display devices 200b, 200c and 200d, and accordingly, image quality-related data corresponding to the first display device 200a is transmitted to the second, third and fourth display devices 200a, see pg. 5, lines 184-188; Fig. 3). Image quality-related data includes an average picture level (APL) value [image-quality value], and also includes image quality setting data [setting value to further adjust the image-quality value] such as contrast, brightness and sharpness (see pg. 4, lines 158-164; pg. 5, lines 165-174), further, any one display device may be set as the reference display device, and the APL values of all display devices may be unified by the APL value calculated by the reference display device…when the first display device 200a is set as the reference display device, the first display device 200a maintains the calculated APL value, and the second, third and fourth display devices 200b, 200c, 200d displays the input image signal using the APL value calculated by the first display device. Figure 5 explains a process of setting a final quality value, e.g. a contrast value, of each display device [setting value to further adjust the 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Files with Yong to teach adjust an image-quality value of an image displayed on the display based on a user input received through the user input interface, and transmit the adjusted image-quality value and ambient light value to the second display apparatus through the communication circuit. The suggestion/motivation would have been in order to share image quality related data in a multi-vision system (see pg. 1, lines 15-16).
As to Claim 12, depending from Claim 1, Files teaches a sensor configured to detect the first ambient light value of the first ambient light of the first display apparatus (The computing device 102 may include a first set (e.g., one or more) of ambient light sensors (ALS) 128 to measure ambient light associated with the first display device 110 and a second set of ALS 130 to 
As to Claim 18, Files teaches a method of controlling a first display apparatus and a second display apparatus, the method comprising: displaying an image on the first display apparatus (the computing device 102 may include at least a first display device 110 and a second display device 112; The display devices 110, 112 may be used for displaying information and images to users, see ¶ 0029, 0086; Fig. 1); 
obtaining a first ambient light value of a first ambient light of the first display apparatus; receiving a second ambient light value of a second ambient light of the second display apparatus, and a second image-quality value of the second display apparatus (The computing device 102 may include a first set (e.g., one or more) of ambient light sensors (ALS) 128 to measure ambient light associated with the first display device 110 and a second set of ALS 130 to measure ambient light associated with the second display device 112; The embedded controller 114 [hardware processor] may read first ALS data 132 that measures an amount of ambient light associated with the first display device 110 and may read second ALS data 134 that measures an amount of ambient light associated with the second display device 112, see ¶ 0033; Fig. 1), and 
adjusting a first image-quality value of the displayed image based on a difference between the first ambient light value and the second ambient light value, by applying the difference to a preset function or a preset algorithm based on a relationship between an image-quality value and an ambient light value, and control the display to display the image with the adjusted first image-quality value.
However, Files teaches Master_to_slave_ratio=(50.times.(100-60))/(50.times.(100-40))=200- 0/3000=0.67 indicates that the first (e.g., master) display device 110 appears less bright than the second display device 112 because the first display 110 is receiving more ambient light than the second display 112 [difference between the first ambient light value and the second ambient light value]. The embedded controller 114 may first adjust the first display device 110 to account for the ambient light (e.g., the first ALS data 132). For example, the embedded controller 114 may use a formula to increase the first current 136 to achieve a target brightness of the first display device 110 based on the ambient light (the first ALS data 132)…Assume the embedded controller 114 increases the first current 136 from 50 to 70 to compensate for the higher ambient light: Master_to_slave_ratio=(70.times.(100-60))/(50.times.(100-40))=2800/3000=- 0.93 [preset algorithm]. The embedded controller 114 may adjust the second PWM 150 until the brightness of the backlight LEDs 118, under the corresponding ambient light (e.g. as measured by the second ALS data 134), is within a threshold of the brightness of the backlight LEDs 116, under the corresponding ambient light (e.g. as measured by the first ALS data 132)…the adjusting a first image-quality value of the displayed image based on a difference between the first ambient light value and the second ambient light value, by applying the difference to a preset function or a preset algorithm based on a relationship between an image-quality value and an ambient light value, and control the display to display the image with the adjusted first image-quality value.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Files to incorporate adjusting a first image-quality value of the displayed image based on a difference between the first ambient light value and the second ambient light value, by applying the difference to a preset function or a preset algorithm based on a relationship between an image-quality value and an ambient light value, and control the display to display the image with the adjusted first image-quality value. The suggestion/motivation would have been in order to adjust the brightness (e.g., perceived brightness) of the second display to closely match (e.g., approximate) the brightness of the first display to provide the user with a positive user experience when using the multiple display computing device (see ¶ 0021).
Files fails to disclose receiving, via a user input with respect to the displayed image with the adjusted first image-quality value, a setting value to further adjust the first image-quality value of the displayed image, and transmitting the setting value to the second display apparatus, a second image-quality value of the second display apparatus being controlled according to the setting value. 
Yong teaches that communication terminal 250 transmits image quality-related data to another external display device...according to a control signal from the controller 260 [receive user input with respect to a displayed image]; control unit 260 controls to transmit image quality-related data of the 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Files with Yong to teach receiving, via a user input with respect to the displayed image with the adjusted .
9.	Claims 2-4, 6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0151131 to Files et al (“Files”) in view of Korean Patent Publication 20110051946 to Yong (relied upon English Translation) in further view of U.S. Patent 10,204,592 to Trim et al (“Trim”).
As to Claim 2, depending from Claim 1, Files and Yong do not expressly teach wherein the first ambient light value and/or the second ambient light value comprises at least one of an illumination value or a color temperature value of the first ambient light and/or the second ambient light. Trim teaches wherein the first ambient light value and/or the second ambient light value comprises at least one of an illumination value or a color temperature value of the first ambient light and/or the second ambient light (the computing device 100 may use ALS data received from the ALS 162(1), 162(2) to determine an amount of ambient light associated with each of the display devices 102, 104, respectively, see Col. 17, lines 24-27; CPU 112 may use the sensor data from the ALS 162(1), 162(2) [ambient light sensors], the temperature sensors 160(1), 160(2) and the color sensors 164(1), 164(2)…to determine which parameters (e.g. gamma, chroma, luma, and the like) of the display devices 102, 104 to adjust reduce (or eliminate) .  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Files and Yong with Trim to teach the first ambient light value and/or the second ambient light value comprises at least one of an illumination value or a color temperature value of the first ambient light and/or the second ambient light. The suggestion/motivation would have been in order to perform adjustments to reduce (or eliminate) the perceived color differences (see Col. 17, lines 20-21).
As to Claim 3, depending from Claim 1, Files and Yong do not expressly teach wherein the hardware processor is further configured to adjust the first image-quality value by changing at least one of brightness or a gamma curve of the displayed image. Trim teaches wherein the hardware processor is further configured to adjust the first image-quality value by changing at least one of brightness or a gamma curve of the displayed image (the computing device 100 may use ALS data received from the ALS 162(1), 162(2) to determine an amount of ambient light associated with each of the display devices 102, 104, respectively, see Col. 17, lines 24-27; CPU 112 may use the sensor data from the ALS 162(1), 162(2) [ambient light sensors], the temperature sensors 160(1), .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Files and Yong with Trim to teach wherein the hardware processor is further configured to adjust the first image-quality value by changing at least one of brightness or a gamma curve of the displayed image. The suggestion/motivation would have been in order to perform adjustments to reduce (or eliminate) the perceived color differences (see Col. 17, lines 20-21).
As to Claim 4, depending from Claim 1, Files and Yong do not expressly disclose wherein the hardware processor is further configured to adjust the first image-quality value with reference to a table in which a plurality of preset image-quality values are tabulated corresponding to a plurality of ambient light values. Trim teaches wherein the hardware processor is further configured to adjust the first image-quality value with reference to a table in which a plurality of preset image-quality values are tabulated corresponding to a plurality of ambient light values (the computing device 100 may use ALS data received from the ALS .  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Files and Yong with Trim to teach wherein the hardware processor is further configured to adjust the first image-quality value with reference to a table in which a plurality of preset image-quality values are tabulated corresponding to a plurality of ambient light values. The suggestion/motivation would have been in order to perform adjustments to reduce (or eliminate) the perceived color differences (see Col. 17, lines 20-21).
 As to Claim 6, depending on Claim 1, Files and Yong fail to disclose wherein the hardware processor is further configured to receive a user input value for the second ambient light from the second display apparatus, through the communication circuit. Trim teaches wherein the processor is further configured to receive a user input value for the second ambient light from the second display apparatus, through the communication circuit (the operations may include determining that either (1) power is being received from an external power source or (2) the user has specified a preference that the perceived color differences between the first display device and second display device are to be reduced…The operations may include determining one or more color adjustments based at least in part on: the first ambient light data, the second ambient light data, see Col. 7, lines 31-42; each of the display devices 102, 104 may receive a different amount of direct light from each of the light sources 904, 908…user 902 may perceive a difference in colors between the two display devices 102, 104 due to the amount of direct and indirect light and the color temperatures of the light sources 904, 908…The computing device 100 may gather sensor data, including the ambient light associated with the display devices 102, 104…Based on the sensor data, the computing device 100 may modify one or more of the gamma, chroma, and luma levels for one or both of the display devices 102, 104, see Col. 15, lines 38-40, 59-61; Col. 16, lines 3-5; Fig. 9; The GPU 114, e.g. in the first display device, may provide two or more lanes of embedded DisplayPort (eDP) output 124 that are sent to the first display device 102 in the first housing 108 and two or more lanes of DisplayPort (DP) output .  Examiner construes that the ALS 162 of the second housing is capable of sending the first display device 102 ambient light data via displayport 126 and GPU 114.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Files and Yong with Trim to teach wherein the hardware processor is further configured to receive a user input value for the second ambient light from the second display apparatus, through the communication circuit. The suggestion/motivation would have been in order to provide a same perceived appearance among multiple display devices of a portable computing device that includes two (or more) display devices (see Col. 1, lines 10-13).
As to Claim 8, depending on Claim 1, Files and Yong fail to disclose wherein the hardware processor is further configured to receive the first ambient light value of the first ambient light from a server through the communication circuit. Trim teaches wherein the hardware processor is further configured to receive the first ambient light value of the first ambient light from a server through the communication circuit (the GPU 114 may be integrated into the CPU 112 or may be a separate device from the GPU 114, see Col. 8, lines 59-60; The GPU 114, e.g. in the first display device, may provide two or more lanes of embedded DisplayPort (eDP) output 124 that are sent to the first display device 102 in the first housing 108 and two or more lanes of DisplayPort (DP) output 126 that are sent (e.g., wirelessly or via a cable) to the second display device 110 in the .  Examiner construes that the ALS 162 of the second housing is capable of sending the first display device 102 ambient light data via displayport 126 and GPU 114 [communicator] and the CPU 112 is construed as the server.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Files and Yong with Trim to teach wherein the hardware processor is further configured to receive the first ambient light value of the first ambient light from a server through the communication circuit. The suggestion/motivation would have been in order to provide a same perceived appearance among multiple display devices of a portable computing device that includes two (or more) display devices (see Col. 1, lines 10-13).
10.	  Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0151131 to Files et al (“Files”) in view of Korean Patent Publication 20110051946 to Yong (relied upon English Translation) in further view of U.S. Patent Publication 2011/0285746 to Swic.
As to Claim 7, depending on Claim 1, Files and Yong fail to disclose wherein the hardware processor is further configured to: display a user interface (UI) comprising a plurality of selectable menu items about information of the first ambient light, and receive, through the user interface, a user input value among the plurality of selectable menu items, and determine the first ambient light value of the first ambient light based on the user input value. Swic teaches wherein the hardware processor is further configured to: display a user interface (UI) comprising a plurality of selectable menu items about information of the first ambient light, and receive, through the user interface, a user input value among the plurality of selectable menu items, and determine the first ambient light value of the first ambient light based on the user input value (the determination of current viewing conditions may be made explicitly by an end user of the display system, or automatically through the use of the image sensor 118. The end user may select a current viewing condition by choosing one of two or more predetermined options from a menu, e.g., sunlight, overcast outdoor light, bright indoor light, bright indoor light, tungsten light, fluorescent light, etc [first ambient light values], see ¶ 0124).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Files and Yong with Swic to teach wherein the hardware processor is further configured to: display a user interface (UI) comprising a plurality of selectable menu items about information of the first ambient light, and receive, through the user interface, a user input value among the plurality of selectable menu items, and determine the first ambient light value of the first ambient light based on the user input value. The suggestion/motivation would have been in order to provide a same perceived appearance among multiple display devices of a portable computing device that includes two (or more) display devices (see Col. 1, lines 10-13).
11.	  Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0151131 to Files et al (“Files”) in view of Korean Patent .
As to Claim 10, depending from Claim 1, Files and Yong fail to disclose wherein the hardware processor is further configured to selectively perform adjustment of the first image-quality value based on whether a current time is in a preset timeslot. Dunn teaches wherein the hardware processor is further configured to selectively perform adjustment of the first image-quality value based on whether a current time is in a preset timeslot (the image-producing surface 101 of the first display 100 faces the opposite direction as the image-producing surface 111 of the second display 110. In this orientation, as the sun passes from sunrise (A.M.) to sunset (P.M.) the solar loading will transfer from the first display 100 to the second display 110. Thus, the first display 100 will require most of the power in the A.M. and A.M./Noon position while the second display 110 will require most of the power in the P.M./Noon and P.M. positions. As each display contains an ambient light sensor, the variance in solar loading on each display is detected and the desired brightness of each display is accordingly adjusted, see f 0049; Fig. 4; an exemplary system asks each display how bright they would like to be, depending on the measurements coming from the ambient light sensors [relationship between second ambient light value and second image-quality value of the second display apparatus], see ¶ 0020). Examiner construes that a high ambient light value as described by a first display observed in the A.M. will require an adjustment to decrease brightness and a second display observed in the P.M, will require an adjustment to increase 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Files and Yong with Dunn to teach wherein the hardware processor is further configured to selectively perform adjustment of the first image-quality value based on whether a current time is in a preset timeslot. The suggestion/motivation would have been in order for the available power to be shared as the ambient light varies between the displays (see Abstract).
12.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2013/0027370 to Dunn et al (“Dunn”) in view of U.S. Patent Publication 2018/0151131 to Files et al (“Files”) in further view of Korean Patent Publication 20110051946 to Yong (relied upon English Translation) and in further view of U.S. Patent Publication 2011/0285746 to Swic.
As to Claim 13, Dunn teaches a display system, comprising: a first display apparatus; and 51a second display apparatus placed in a different display environment from that of the first display apparatus (display 20 is also equipped with an ambient light sensor 22 which is placed to measure the amount of ambient light that is contacting the display 20, preferably the amount of ambient light that is contacting the image-producing face of the display 20 (see ¶ 0018; Fig. 1). Figure 1 illustrates several displays 20, 25 and n where each is equipped with ambient light sensors 22, 27, n, 
the first display apparatus comprising: a first display configured to display a first image; a first sensor configured to detect a first ambient light of the first display apparatus (display 20 is also equipped with an ambient light sensor 22 which is placed to measure the amount of ambient light that is contacting the display 20, preferably the amount of ambient light that is contacting the image-producing face of the display 20 (see ¶ 0018; Fig. 1). Figure 1 illustrates several displays 20, 25 and n where each is equipped with ambient light sensors 22, 27, n), and the second display apparatus comprising: a second display configured to display a second image; a second sensor configured to detect a second ambient light of the second display apparatus (display 20 is also equipped with an ambient light sensor 22 which is placed to measure the amount of ambient light that is contacting the display 20, preferably the amount of ambient light that is contacting the image-producing face of the display 20 (see ¶ 0018; Fig. 1). Figure 1 illustrates several displays 20, 25 and n where each is equipped with ambient light sensors 22, 27, n); and 
Dunn does not expressly disclose a first hardware processor configured to: adjust a first image-quality value of the displayed first image; adjust a second image-quality value of the second image based on a difference between the first ambient light value and the second ambient light value, by applying the difference to a preset function or a preset algorithm based on a relationship between an image-quality value and an ambient light value.
Files teaches Master_to_slave_ratio=(50.times.(100-60))/(50.times.(100-40))=200- 0/3000=0.67 indicates that the first (e.g., master) display device 110 hardware processor configured to: adjust a first image-quality value of the displayed first image; adjust a second image-quality value of the second image based on a difference between the first ambient light value and the second ambient light value, by applying the difference to a preset function or a preset algorithm based on a relationship between an image-quality value and an ambient light value.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Dunn with Files to teach a first hardware processor configured to: adjust a first image-quality value of the displayed first image; adjust a second image-quality value of the second image based on a difference between the first ambient light value and the second ambient light value, by applying the difference to a preset function or a preset 
Dunn and Files fail to disclose a first communication circuit configured to communicate with a second display apparatus; transmit the adjusted first image-quality value and a first ambient light value of the detected first ambient light to the second display apparatus through the first communication circuit, a second communication circuit configured to communicate with a first display apparatus; receive the adjusted first image-quality value and the first ambient light value of the first display apparatus through the second communication circuit. 
Yong teaches that communication terminal 250 [communication circuit] transmits image quality-related data to another external display device...according to a control signal from the controller 260; control unit 260 controls to transmit image quality-related data of the corresponding display device to another external display device connected to it…image quality-related data includes an average picture level (APL) value [image-quality value], and also includes image quality setting data  such as contrast, brightness and sharpness (see pg. 4, lines 158-164; pg. 5, lines 165-174), further, any one display device may be set as the reference display device, and the APL values of all display devices may be unified by the APL value calculated by the reference 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Dunn and Files with Yong to teach a first communication circuit configured to communicate with a second display apparatus; transmit the adjusted first image-quality value and a first ambient light value of the detected first ambient light to the second display apparatus through the first communication circuit, a second communication circuit configured to communicate with a first display apparatus; receive the adjusted first image-quality value and the first ambient light value of the first display apparatus through the second communication circuit. The suggestion/motivation would have been in order to share image quality related data in a multi-vision system (see pg. 1, lines 15-16).

Swic teaches the determination of current viewing conditions may be made explicitly by an end user of the display system, or automatically through the use of the image sensor 118. The end user may select a current viewing condition by choosing one of two or more predetermined options from a menu, e.g., sunlight, overcast outdoor light, bright indoor light, bright indoor light, tungsten light, fluorescent light, etc [first ambient light values]. The image sensor 118 may determine both the ambient light level and the spectral components of the ambient light source (see ¶ 0124).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Dunn, Files and Yong with Swic to teach a first user input interface; adjust a first image-quality value of the displayed first image based on a user input received through the first user input interface. The suggestion/motivation would have been in order to provide a same perceived appearance among multiple display devices of a portable computing device that includes two (or more) display devices (see Col. 1, lines 10-13).
13.	Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2013/0027370 to Dunn et al (“Dunn”) in view of U.S. Patent Publication 2018/0151131 to Files et al (“Files”) in further view of Korean Patent Publication 20110051946 to Yong (relied upon English Translation) in further view of .
As to Claim 14, depending from Claim 13, Dunn, Files and Yong do not expressly teach wherein the first ambient light value and/or the second ambient light value comprises at least one of an illumination value or a color temperature value of the first ambient light and/or the second ambient light. Trim teaches wherein the first ambient light value and/or the second ambient light value comprises at least one of an illumination value or a color temperature value of the first ambient light and/or the second ambient light (the computing device 100 may use ALS data received from the ALS 162(1), 162(2) to determine an amount of ambient light associated with each of the display devices 102, 104, respectively, see Col. 17, lines 24-27; CPU 112 may use the sensor data from the ALS 162(1), 162(2) [ambient light sensors], the temperature sensors 160(1), 160(2) and the color sensors 164(1), 164(2)…to determine which parameters (e.g. gamma, chroma, luma, and the like) of the display devices 102, 104 to adjust reduce (or eliminate) perceived differences between the display device 102 and the display device 104…the gamma level may be used to brighten or darken content displayed by the display devices 102, 104. Adjusting the gamma level changes brightness…then the brightness [first image-quality value] of the display device that appears brighter may be reduced to match the brightness of the display device that appears less bright, see Col. 18, lines 10-47). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Dunn, Files and Yong with 
As to Claim 15, depending from Claim 13, Dunn, Files and Yong do not expressly disclose wherein the first hardware processor and/or the second hardware processor is further configured to adjust the first image-quality value and/or the second image-quality value by changing at least one of brightness or a gamma curve of the first image or the second image. Trim teaches wherein the first hardware processor and/or the second hardware processor is further configured to adjust the first image-quality value and/or the second image-quality value by changing at least one of brightness or a gamma curve of the first image or the second image (the computing device 100 may use ALS data received from the ALS 162(1), 162(2) to determine an amount of ambient light associated with each of the display devices 102, 104, respectively, see Col. 17, lines 24-27; CPU 112 may use the sensor data from the ALS 162(1), 162(2) [ambient light sensors], the temperature sensors 160(1), 160(2) and the color sensors 164(1), 164(2)…to determine which parameters (e.g. gamma, chroma, luma, and the like) of the display devices 102, 104 to adjust reduce (or eliminate) perceived differences between the display device 102 and the display device 104…the gamma level may be used to brighten or darken content displayed by the display devices 102, 104. Adjusting the gamma level changes brightness…then the . 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Dunn, Files and Yong with Trim to teach wherein the first hardware processor and/or the second hardware processor is further configured to adjust the first image-quality value and/or the second image-quality value by changing at least one of brightness or a gamma curve of the first image or the second image. The suggestion/motivation would have been in order to perform adjustments to reduce (or eliminate) the perceived color differences (see Col. 17, lines 20-21).
As to Claim 16, depending from Claim 13, Dunn, Files and Yong do not expressly disclose wherein the first hardware processor and/or the second hardware processor is further configured to adjust the first image-quality value and/or the second image-quality value with reference to a table in which a plurality of preset image-quality values are tabulated corresponding to a plurality of ambient light values. Trim teaches wherein the first hardware processor and/or the second hardware processor is further configured to adjust the first image-quality value and/or the second image-quality value with reference to a table in which a plurality of preset image-quality values are tabulated corresponding to a plurality of ambient light values (the computing device 100 may use ALS data received from the ALS 162(1), 162(2) to determine an amount of ambient light associated with each of the display devices 102, 104, respectively, see Col. 17, . 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Dunn, Files and Yong with Trim to teach wherein the first hardware processor and/or the second hardware processor is further configured to adjust the first image-quality value and/or the second image-quality value with reference to a table in which a plurality of preset image-quality values are tabulated corresponding to a plurality of ambient light values. The suggestion/motivation would have been in order to perform adjustments to reduce (or eliminate) the perceived color differences (see Col. 17, lines 20-21).

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453.  The examiner can normally be reached on Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EBONI N GILES/Examiner, Art Unit 2694 

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694